Hammond, J.
The defendant contends that the only obligation imposed upon him by this contract was to leave to the plaintiff by his last will a legacy of $500, and that an action *319for breach of that obligation cannot be maintained during his lifetime.
But this is a very incomplete view of the defendant’s duties under the contract. At the time of its execution the plaintiff was and for some months prior thereto had been in the employ of the defendant as his housekeeper, at a salary of $2 a week. Under the circumstances disclosed in this case the term “ housekeeper ” implies that she received also her lodging and her board, and the fair construction of the contract is that, in this respect at least, there was to be no change. It was implied upon the part of the defendant that the plaintiff should be permitted to work in his house and have her board and lodging free of expense to her so long as there was no default on her part. The jury have found that she was unjustifiably discharged. This was a breach of the contract on the part of the defendant. It deprived the plaintiff of her board and lodging, and of her right to earn her legacy.
The declaration shows that the present action was not brought for breach of the promise to leave the legacy, but for unjustifiably discharging the plaintiff and thus depriving her of her rights under the contract. For this breach of the implied duties imposed upon the defendant, duties to be performed in his lifetime but which he unjustifiably refuses to perform, an action will lie during his life. It is a simple case of a breach of contract, and the general rule applies that the action may be brought as soon as the breach occurs. See Parker v. Russell, 133 Mass. 74; Paige v. Barrett, 151 Mass. 67.
The defendant relies upon Daniels v. Newton, 114 Mass. 530, and also upon cases like Patterson v. Patterson, 13 Johns. 379, where actions have been brought during the lifetime of the promisor upon an alleged breach of an agreement to make a bequest; but the principle upon which those cases were decided has no application to a case like this.
The action was not prematurely brought and, there being no question raised as to the rule of damages, it follows that by the terms of the report the verdict should be set aside and judgment entered for the plaintiff for the sum of $325 damages, with interest from the date of the writ; and it is

So ordered.